DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2021 has been entered. 

Response to Amendment
Claim 1 has been amended. Claim 16 has been newly added. Claims 1-16 are currently pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fonzi, III et al. (Fonzi; US Pub No. 2017/0296094 A1) in view of Holdcroft et al. (Holdcroft; US Pub No. 2019/0086378 A1).
As per claim 1, Fonzi teaches a portable monitoring unit for personnel working in hazardous environments, comprising:
a coupling (Fig. 1E, guide path depicted as a dotted line between connector 566 and PASS 910)… can be structurally coupled (paragraph [0055], lines 1-4)…
a motion sensor (paragraph [0055], lines 5-8: implicit with the PASS device that detects lack of movement); 
an alert generator which is configured to generate an alert when motion is not detected for a period of time (paragraph [0055], lines 5-8: “provide an alarm in the case of lack of movement”; paragraph [0110], lines 12-20: over a period of time); and
a power interface arranged to receive power for the portable monitoring unit (paragraph [0054], lines 4-5: implicit disclosure with the connection of the power of the breathing apparatus to the control module 900 in Fig. 1E).
Fonzi does not expressly teach a coupling to which a plurality of different auxiliary units can be structurally coupled and decoupled… a power interface arranged to receive power for the portable monitoring unit from a corresponding power interface of one of the plurality of different auxiliary units, when said one of the plurality of different auxiliary units .
Holdcroft teaches a coupling to which a plurality of different auxiliary units can be structurally coupled and decoupled (paragraph [0088], lines 1-11: battery powered dock; it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art)… a power interface arranged to receive power for the portable monitoring unit from a corresponding power interface of one of the plurality of different auxiliary units, when said one of the plurality of different auxiliary units (Fig. 7A & 7B, Gas Detector 700, Dock 720; paragraph [0074], lines 10-11; paragraph [0088], lines 1-11).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the dock as taught by Holdcroft, since Holdcroft states in paragraph [0088] that such a modification would result in providing portable power to the monitoring device. 
As per claim 2, Fonzi in view of Holdcroft further teaches the portable monitoring unit as claimed in claim 1, wherein the coupling is a mechanical coupling (Fonzi, Fig. 1E, Mechanical Connector 566; paragraph [0055], lines 2-3).
As per claim 3, Fonzi in view of Holdcroft further teaches the portable monitoring unit as claimed in claim 1, wherein the auxiliary unit can be detachably coupled to the coupling (Fonzi, Fig. 1E, Detachable Coupling 566; paragraph [0055], lines 2-3).
As per claim 4, Fonzi in view of Holdcroft further teaches the portable monitoring unit as claimed in claim 1, wherein the portable monitoring unit comprises a first housing and wherein the auxiliary unit comprises a second housing, wherein outer profiles of the first and second housings substantially conform (Holdcroft, Fig. 7A & 7B, Gas Detector 700, Dock 720).
As per claim 5, Fonzi in view of Holdcroft further teaches the portable monitoring unit as claimed in claim 1, wherein the power interface of the portable monitoring unit comprises terminals or a wireless power receiver (Fonzi, power interface of the portable monitoring unit of Fonzi necessarily comprises terminals or wireless power receiver to receive power).
As per claim 6, Fonzi in view of Holdcroft further teaches the portable monitoring unit as claimed in claim 1, further comprising a temporary power supply for powering the portable monitoring unit when an auxiliary unit is not coupled to the portable monitoring unit (Fonzi, it is well known in the art for PASS devices to have a temporary power supply for powering the unit when not coupled to a charging device).
As per claim 7, Fonzi in view of Holdcroft further teaches the portable monitoring unit as claimed in claim 1, further comprising a display for displaying data (Fonzi, Fig. 1E, Display 930: control module of Fonzi comprises a display for displaying data).
As per claim 8, Fonzi in view of Holdcroft further teaches the portable monitoring unit as claimed in claim 1, further comprising a data interface for receiving data from a data interface of the auxiliary unit (Fonzi, portable monitoring control module of Fonzi is connected to a processor of the auxiliary unit via a communication bus: paragraph [0054], fourth sentence).
As per claim 10, Fonzi in view of Holdcroft further teaches the portable monitoring unit as claimed in claim 1, wherein the auxiliary unit is a battery pack (Fonzi, Fig. 1E, Power Source/Batteries 554).
As per claim 11, Fonzi in view of Holdcroft further teaches the portable monitoring unit as claimed in claim 1, wherein the auxiliary unit is a docking unit which is connected to a breathing apparatus, optionally wherein the docking unit is connected to a power supply (Fonzi, Fig. 1E, Power Source/Batteries 554, Connection Assembly/System 550; paragraph [0053], lines 1-8).
As per claim 12, Fonzi in view of Holdcroft further teaches the portable monitoring unit as claimed in claim 11, wherein the docking unit is connected to a further auxiliary unit, optionally wherein the further auxiliary unit is a battery pack (Fonzi, Fig. 1E, Power Source/Batteries 554, Connection Assembly/System 550; paragraph [0053], lines 1-8).
As per claim 13, Fonzi in view of Holdcroft further teaches the portable monitoring unit as claimed in claim 11, wherein the docking unit is connected to a pressure transducer (Fonzi, Fig. 1E, Analog or Digital Pressure Gauge 920; paragraph [0055], lines 1-12).
As per claim 14, Fonzi in view of Holdcroft further teaches an apparatus comprising:
a portable monitoring unit in accordance with claim 1; and
an auxiliary unit structurally coupled to the portable monitoring unit (see claim 1 above).
As per claim 15, Fonzi in view of Holdcroft further teaches an apparatus:
a portable monitoring unit in accordance with claim 1; and 
a plurality of different auxiliary units, wherein each auxiliary unit can be individually structurally coupled to the portable monitoring unit (see claim 1 above; Additionally, Fig. 1E, Connector 566: each of a plurality of the auxiliary units described in Fonzi can be individually structurally coupled to the portable monitoring unit of Fonzi).
As per claim 16, Fonzi in view of Holdcroft further teaches the portable monitoring unit as claimed in claim 1, wherein the auxiliary unit is a docking unit which is connected to a breathing apparatus (Holdcroft, Fig. 7A & 7B, Gas Detector 700, Dock 720; paragraph [0074], lines 10-11; paragraph [0088], lines 1-11).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fonzi in view of Holdcroft as applied to claim 8 above, and further in view of Parkulo et al. (Parkulo; US Patent No. 7,263,379 B1).
As per claim 9, Fonzi in view of Holdcroft teaches the portable monitoring unit as claimed in claim 8.
Fonzi in view of Holdcroft does not expressly teach wherein the received data comprises pressure data indicative of a fill level of a vessel of breathable gas.
wherein the received data comprises pressure data indicative of a fill level of a vessel of breathable gas (col. 6, line 61; col. 7, lines 8-12).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the tank pressure sensor as taught by Parkulo, since Parkulo states in column 6, lines 54-61 that such a modification would result in outputting an alarm when low air pressure is detected.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAOMI J SMALL/Primary Examiner, Art Unit 2684